DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4-5,7-25,28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,885,492. Although the claims at issue are not identical, they are not patentably distinct from each other because they are the same invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fiedler et al. (US 5,579,952).
Regarding Claim 1, Fielder discloses a vending kiosk (figs.1-4), comprising: at least one interior compartment (17); a plurality of vending compartments (18), each of the vending compartments having a respective interior; a plurality of customer-facing doors (22), each of the customer-facing doors (22) movable between a first position which prevents access to the interior of a respective one of the vending compartments (18) from an exterior of the vending kiosk (figs.1-4) and a second position which allows access to the interior of the respective one of the vending compartments (18) from the exterior of the vending kiosk; a plurality of service doors (30), each of the service doors (30) movable between a first position (when 30 is shut) which prevents access to the interior compartment (17) from the interior of a respective one of the vending compartments (18) and a second position (when 30 is open) which allows access to the interior compartment (17) from the interior of the respective one of the vending compartments (18); a first plurality of actuators (81) operable to alternatively latch and unlatch or alternatively open and close respective ones of the customer-facing door (22); and at least one processor-based control system (circuit of fig.12 connected to customer facing doors 22), communicatively coupled to control the actuators of the first plurality of actuators (81.)
Fielder does not disclose a second plurality of actuators operable to alternatively latch and unlatch or alternatively open and close respective ones of the service doors; and at least one processor- based control system, communicatively coupled to control the actuators of the second plurality of actuators, and which, for each of the vending compartments unlatches the customer-facing door of the respective vending compartment only if the service door of the respective vending compartment is latched or closed. However, it would have been obvious to one of ordinary skill in the art to put second solenoid latch/actuators 81 on the service door 30 connected to the same circuit to prevent the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651 

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651